Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
 
Response to Communication(s)
2.	This office action is in response to the Application filed on August 7, 2020. Claims 1-6 are presented in the application for examination.
	
Priority
3.	Receipt is acknowledged of papers submitted (KR 10-2016-0085566 , filed 07/06/2016 and KR 10-2017-0083809 , filed 06/30/2017) for foreign priority under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
4. 	The information disclosure statements filed 08/07/2020, 06/01/2021 and 08/16/2021 comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. They have been considered and placed in the application file.

Specification
5. 	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
6.	Claim 1 is objected to because of the following informalities:

	- In regard to claim 1, line 10, limitation “the size information” should be changed to -- a size information -- to avoid lack of antecedent basis (since it has not been defined or disclosed before itself).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


7.	Claims 1-3 and 6 of the instant application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,778,817 (U.S. Application No. 16/313,790 previously prosecuted and issued on 09/15/2020; hereinafter refer as ‘8817’). Although the conflicting claims are not identical, they are not patentably distinct from each other because of the below rationales.
	The presentative claims from the instant application and the ‘8817 patent are compared below.

Application claims 1-3 call for:
‘8817 patent claim 1 claims:
1. A method of generating a broadcast signal frame, comprising:
1. An apparatus for generating a broadcast signal frame, comprising:
generating a multiplexed signal by combining a core layer signal and an enhanced layer signal; 
a combiner configured to generate a multiplexed signal by combining a core layer signal and an enhanced layer signal;
reducing power of the multiplexed signal to a power level corresponding to the core layer signal;
a power normalizer configured to reduce power of the multiplexed signal to a power level corresponding to the core layer signal;

a time interleaver configured to generate a time-interleaved signal by performing time-interleaving that is applied to both a core layer corresponding to the core layer signal and an enhanced layer corresponding to the enhanced layer signal; and
generating a broadcast signal frame including a preamble for signaling start position information and the size information for each of Physical Layer Pipes (PLPs),
a frame builder configured to generate a broadcast signal frame including a preamble for signaling start position information and size information for each of Physical Layer Pipes (PLPs),
wherein the Physical Layer Pipes include at least one core layer physical layer pipe corresponding to the core layer signal and at least one enhanced layer physical layer pipe corresponding to the enhanced layer signal.
wherein the Physical Layer Pipes include at least one core layer physical layer pipe corresponding to the core layer signal and at least one enhanced layer physical layer pipe corresponding to the enhanced layer signal,
2. ... wherein the start position information and the size information for the core layer physical layer pipe are defined within a current subframe.
wherein the start position information and the size information for the core layer physical layer pipe are defined within a current subframe,
3. ... wherein the start position information and the size information of the enhanced layer 



From the above claims comparison, one could see that claims 1-3 of the instant application claims essentially the same limitations/steps as claim 1 of the ‘8817 patent with a mere difference depicted in italic words or between a method claim and an apparatus claim. However, such difference is deemed obvious to those skilled in the art of claim drafting. In other words, it is obvious to those skilled in the art to draft a method claim from an apparatus claim to seek a full protection for a disclosed invention.
Also through claim comparison, a skilled artisan would have recognized that claim 1 of the instant application is a broader version or an obvious variation of claim 1 of the ‘8817 patent by omitting the above identified limitations (see claims 2-3 of the instant application). However, it has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before; and omission of a reference whose function is not needed would be an obvious variation.
Claim 6 of the instant application is deemed obvious with an addition of limitation of claim 2 of the ‘8817 patent for the same rationales applied to claims 1-3 discussed above.

8. 	Claim 4 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,778,817 in view of Baek et al. (U.S. Patent No. 9,985,747 issued on 05/29/2018; hereinafter ‘Baek’).
	
Regarding claim 4, in addition to features recited in base claim 1 (see rationales discussed above), the ‘8817 patent fails to further claim the limitation of generating data pipes with different schemes. However, such limitation lacks thereof from the ‘8817 patent is well known and taught by Baek.
In analogous art, Baek teaches system and method for improving digital broadcast video/audio data and services (for example see col. 1, lines 23-33); wherein data pipes are generated through different schemes (for example see fig. 33; col. 12, lines 16-25).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to incorporate Baek’s teaching on using different schemes for data pipes into the ‘8817 patent for improving digital broadcast as disclosed in Baek: col. 1, lines 27-33. 

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

9. 	Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) or (2) as being anticipated by Shin et al. (U.S. 9,985,748; hereinafter “Shin”).

- In regard to claim 1, Shin teaches the apparatus and method for generating broadcast signal frame (for example see Abstract; col. 1, lines 19-22, 40-42), which comprises
for example see col. 1, lines 46-49; layer combiner 33030 in fig. 33; col, 39, lines 46-61; col. 40, lines 15-25; col. 41, lines 6-11; step S52030 in fig. 52); 
reducing power of the multiplexed signal to a power level corresponding to the core layer signal (for example see injection level controller 33020 in fig. 33; col. 41, lines 1-5); 
generating a time-interleaved signal by performing time-interleaving that is applied to both a core layer corresponding to the core layer signal and an enhanced layer corresponding to the enhanced layer signal (for example see col. 1, lines 49-50; time interleaver in fig. 33; col. 41, lines 34-42; step S52040 in fig. 52); and 
generating a broadcast signal frame including a preamble for signaling start position information and the size information for each of Physical Layer Pipes ‘PLPs’ (for example see framing 32040 and waveform generation 32050 in fig. 32; figs. 43-44, col. 45, lines 25-40; steps S52050- S52060 in fig. 52; col. 1, lines 50-55; col. 2, lines 15-21; col. 50, lines 37-41; claims 4 and 8), 
wherein the Physical Layer Pipes include at least one core layer physical layer pipe corresponding to the core layer signal and at least one enhanced layer physical layer pipe corresponding to the enhanced layer signal (for example see fig. 33; col. 1, lines 56-60; col. 40, lines 56-63; col. 41, lines 17-23). 

- Regarding claim 2, in addition to features recited in base claim 1 (see rationales discussed above), Shin further discloses for wherein the start position information and the size information are defined within a current subframe (for example see signaling information in signal frame: col. 2, lines 15-21; figs. 43-44, col. 45, lines 25-40; col. 50, lines 37-41; claims 4 and 8).	

Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

10.	Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (U.S. 9,985,748).
	
In regard to claims 3 and 6, in addition to features recited in base claim 1 (see rationales discussed above), Shin further discloses signaling information in signal frame configuration is defined through “for” loop program (for example see figs. 43-44; col. 45, lines 25-40); but fails to explicitly disclose for “wherein the start position information and the size information of the ‘enhanced layer physical layer pipe’ are defined with respect to ‘before’ the time-interleaving” and “wherein the start position information and the size information of the ‘core layer physical layer pipe’ are defined with respect to ‘after’ the time-interleaving”. However, such lacking limitation, e.g. the placement ‘start position/size information’ before time-interleaving in enhanced layer and after time-interleaving in core layer would seem to be a matter of system/programmer’s choice(s).
	Therefore it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to modify the Shin’ placement of start position/size information’ in enhanced layer and in core layer would seem to be a matter of system/programmer’s choice(s) in applying to various access technologies.

11.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (U.S. 9,985,748) in view of Baek et al. (U.S. 9,985,747; hereinafter refer as ‘Baek’).

	- Regarding claim 4, in addition to features recited in base claim 1 (see rationales discussed above), Shin further fails to disclose for generating data pipes with different schemes. However, such limitation lacks is well known and taught by Baek.
Baek teaches system and method for improving digital broadcast video/audio data and services (for example see col. 1, lines 23-33); wherein data pipes are generated through different schemes (for example see fig. 33; col. 12, lines 16-25).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to incorporate Baek’s teaching on using different schemes for data pipes into Shin’ invention for improving digital broadcast as disclosed in Baek: col. 1, lines 27-33.

12. 	Examiner's Note: In the case of amending the claimed invention, Applicant is respectfully requested to identify the portion(s) or passage(s) as originally filed of the specification, which dictate(s) the structure relied on for proper interpretation on which these amendments are based, including the amended dependent claims in the corresponding embodiment; indicate how the subject-matter of the new claim differs from the state of the art and significance thereof; and also to verify and ascertain the metes and bounds of the claimed invention.

Allowable Subject Matter
13.	Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Features claim in the claim are not taught or suggested in any of the prior art of records.
The following is a statement of reasons for the indication of allowable subject matter: the above claim 5, including all of the limitations of the base claim and any intervening claims, both recite limitations “... wherein the start position information and the size information for the core layer physical layer pipe are generated based on a first reference timing, and the start position information and the size information for the enhanced layer physical layer pipe are generated based on a second reference timing, the second reference timing being different from the first reference timing” that do not appear in the prior art of record, considered individually or in combination, fails to further teach the aforementioned limitations in a manner as cited in the claim and dependent claims.

Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Loghin et al. (U.S. 9,887,807) and Baek et al. (U.S. 9,935,738) are all cited to show system/devices and methods for improving the transmission signal in telecommunication networks, which are considered pertinent to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tri H. Phan, whose telephone number is (571) 272-3074.  The examiner can normally be reached on M-F (8:00Am-4:30PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi H. Pham can be reached on (571) 272-3179. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR 


/TRI H PHAN/Primary Examiner, Art Unit 2471                                                                                                                                                                                                        


January 12, 2022